Case: 20-40133     Document: 00515738251         Page: 1     Date Filed: 02/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-40133                       February 9, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   David Jesus Zavala,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 7:18-CR-2048-4


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          David Jesus Zavala was convicted of conspiracy to possess with intent
   to distribute a controlled substance, namely 500 grams or more of
   methamphetamine and five kilograms or more of cocaine, in violation of 21
   U.S.C. §§ 841(a)(1), (b)(1)(A), 846, and was sentenced to 235 months of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40133      Document: 00515738251          Page: 2   Date Filed: 02/09/2021




                                    No. 20-40133


   imprisonment and a five-year term of supervised release. He contends that
   the district court erred by including special supervised release conditions in
   the written judgment that it failed to orally pronounce at sentencing and seeks
   remand to permit the district court to reform the written judgment to the oral
   pronouncement.      Because Zavala had no opportunity to object to any
   discrepancy between his oral and written sentences, we review for abuse of
   discretion. United States v. Diggles, 957 F.3d 551, 559-60 (5th Cir. 2020) (en
   banc), cert. denied, 2020 WL 6551832 (U.S. Nov. 9, 2020) (No. 20-5836).
          When oral pronouncement is required, “[t]he key determination is
   whether [any] discrepancy between the oral pronouncement and the written
   judgment is a conflict or merely an ambiguity that can be resolved by
   reviewing the rest of the record.” United States v. Mireles, 471 F.3d 551, 558
   (5th Cir. 2006). “If the written judgment broadens the restrictions or
   requirements” of the orally pronounced conditions of supervised release,
   then a conflict exists. Id.
          Zavala was orally ordered to undergo outpatient drug treatment while
   on supervised release, and his complaints concern additional requirements in
   the written judgment that he undergo inpatient or outpatient substance-
   abuse and alcohol-abuse treatment, submit to further substance abuse testing
   without obstructing or tampering with the testing methods, pay for the
   treatment and testing, limit his consumption of alcohol, and not possess or
   use psychoactive substances. Review of the record reflects that the majority
   of the unpronounced special conditions are consistent with the orally-
   pronounced condition that Zavala undergo outpatient drug treatment and the
   district court’s intention that Zavala receive treatment for his extensive
   substance abuse and alcohol issues. With the exception of the inclusion of
   “inpatient or outpatient” substance-abuse and alcohol-abuse treatment—
   which does conflict with the orally-pronounced condition of only
   “outpatient” treatment—these additional provisions constitute ambiguities,



                                         2
Case: 20-40133      Document: 00515738251          Page: 3   Date Filed: 02/09/2021




                                    No. 20-40133


   rather than conflicts, with the orally pronounced terms of supervised release.
   See Mireles, 471 F.3d at 558.
          Accordingly, Zavala’s sentence is AFFIRMED in part, VACATED
   in part, and REMANDED for amendment of the written judgment by
   removing the words “inpatient or” from the special supervised release
   conditions regarding substance-abuse and alcohol-abuse treatment.




                                         3